Citation Nr: 1816862	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-34 496	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis.  

2.  Entitlement to an increased rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to July 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2012 and November 2013 rating decisions by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016 a videoconference hearing was held before the undersigned; a transcript is in the record.

The matter of the rating for bilateral hearing loss is being remanded to the AOJ.  VA will notify the Veteran if action on his part is required. 


FINDING OF FACT

The Veteran's OSA was not manifested in service or for many years thereafter, and is not shown to be related to his service or to have been caused or aggravated by his service-connected sinusitis.  


CONCLUSION OF LAW

Service connection for OSA, to include as secondary to sinusitis, is not warranted.  38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in September 2012, November 2012, and November 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the July 2016 videoconference hearing, the undersigned identified the issues and notified the Veteran of what is necessary to substantiate this claim.  Via his representative, he requested, and was granted, a 90 day abeyance for submission of medical evidence.  That period of time has lapsed, without additional medical evidence received.  [Received was his representative's statement alleging a link between low blood pressure in service and the Veteran's OSA.]  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been substantial compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all pertinent private and VA treatment records he identified.  He was afforded VA examinations in November 2014 and May 2016.  He has not alleged prejudice from a notice or a duty to assist deficiency.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (i) a current disability (for which service connection is sought); (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  
38 U.S.C. § 3.310(a).  To substantiate a claim of secondary service connection there must be evidence of (i) a current chronic disability for which service connection is sought; (ii) an already service-connected disability; and (iii) that the already service-connected disability (a) caused or (b) aggravated the disability for which service connection is sought.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The STRs in the claims file contain no mention of complaints, findings or diagnosis of OSA.  They show that the Veteran had a history of smoking and was evaluated for weight control problems.  

A July 2007 discharge note indicates that the Veteran was to be seen for follow-up, including evaluation for OSA, by sleep study the following month.  

A November 2012 sleep study found the Veteran to have severe OSA/hypo apnea syndrome with insomnia and daytime sleepiness.  He was provided a CPAP machine.  

On November 2014 VA examination for sleep apnea (which was diagnosed), the  provider noted that the Veteran had an elongated soft palate, thickened uvula, no purulence, and dry nasal mucosa which were related to his diagnosed sleep apnea.  The provider cited to the findings on the November 2012 sleep study, and opined that it was less likely than not that the Veteran's OSA was proximately due to or the result of the Veteran's service connected disability.  The provider explained that the Veteran's nasal complaints [related to service connected sinusitis] were separate in etiology from OSA, and opined that the Veteran's OSA was related to an elongated soft palate, obesity, and a long history of smoking, and not his service-connected sinusitis.

In an April 2015 discharge note the Veteran stated that he has had problems with sleep apnea since service.  

In a May 2016 medical advisory opinion based on review of the record, the consulting VA provider opined that it was less likely than not that the Veteran's OSA was aggravated beyond its natural progression by his service-connected recurrent sinusitis.  The provider explained that although he had a history of recurrent sinus infection, there is no evidence of daily chronic sinusitis, and that the intermittent sinus infections shown were temporary and only lasting a week or two (and, in essence, not sufficiently significant to result in a chronic worsening of OSA).

It is not in dispute that the Veteran has OSA, as it has been diagnosed based on a sleep study.  However, as it was not manifested as such in service or clinically noted as a possible diagnosis prior to 2007 (confirmed in November 2012), direct service connection for such disability (on the basis that it became manifest in service and has persisted since) is not warranted.  The Board notes the argument by the Veteran's representative that the Veteran's OSA is related to low blood pressure in service.  The representative is a layperson, and the bare allegation of an etiological link between OSA diagnosed decades after service and blood pressures noted in service (without any submission or citation to medical literature supporting there may be such a link) has not probative value.  The etiology of OSA is a medical question that requires medical expertise; it is beyond the realm of common knowledge and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The primary theory of entitlement proffered in this matter is one of secondary service connection, i.e., that the Veteran's OSA was caused and/or aggravated by his service connected sinusitis.  Whether or not the OSA was indeed caused or aggravated by the sinusitis is also a medical question.  The only competent (medical) evidence in this matter of record is found in the cumulative opinions by VA examiners/consulting providers (which are against the Veteran's claim).  A November 2014 examiner identified other, nonservice-related, etiological factors for development of OSA considered more likely in this case (elongated soft palate, obesity, history of smoking) and concluded that the Veteran's OSA was not related to or caused by his service-connected recurrent sinusitis.  A May 2016 VA consulting provider explained that the intermittent recurrences of the service-connected sinusitis (versus a daily-appearing sinusitis) were insufficient to result in a chronic worsening of OSA, and opined that the Veteran's OSA was not aggravated by his service-connected sinusitis.  These opinions reflect familiarity with the Veteran's record, cite to medical principles, and are cumulatively strong probative evidence against the Veteran's claim.  In the absence of competent  (medical) evidence to the contrary, they are persuasive . The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.  

ORDER

Service connection for OSA is denied.


                                                             REMAND 

Initially, the Veteran's medical records in the claims file have not been updated since May 2016; available records (and the his testimony) indicate that he receives ongoing treatment for hearing loss.  Updated records of his VA evaluations and treatment for the disability at issue may contain pertinent information, are constructively of the record, and must be secured.

At the July 2016 videoconference hearing the Veteran reported periods of exacerbation when he is totally deaf.  Such testimony suggests a level of hearing loss disability far in excess of that shown by the current record.  Accordingly, another audiological evaluation to assess the current nature and severity of the hearing loss disability is necessary.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all provider(s) of evaluations or treatment he has received for hearing loss during the period under consideration, in particular any he has seen during periods of exacerbation (when he exhibited total loss of hearing) as he testified at the hearing, and to provide authorizations for VA to secure complete clinical records from any private providers identified.

The AOJ should secure for the record complete clinical records of the evaluations and treatment for all providers identified, to specifically include up-to-date (since May 2016) records of all pertinent VA treatment.
2.  The AOJ should thereafter arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the nature and severity of his bilateral hearing loss disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the results of the audiometry, the examiner should:

(a)  Elicit from the Veteran a description of the impact his hearing loss has on occupational and daily activity functioning, and opine whether the impact he describes is consistent with the level of hearing impairment found on examination?  

(b)  If the reported impairment is deemed inconsistent with clinical findings opine regarding the impact on functioning that would be expected from the level of hearing loss found on examinations.  Specifically comment on the Veteran's reports of periods of exacerbation (when he has total loss of hearing), reconciling such reports with any clinical findings that suggest otherwise.

(c)  Indicate whether or not the Veteran's hearing loss is manifested by any impairment that is not encompassed by the regular schedular criteria.

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


